DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 11/18/2020. It is noted, however, that applicant has not filed a certified copy of the CA3099691 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25A” has been used to designate both the output end of suction conduit 25 in Fig. 2 and the input end of suction conduit 25 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “suction assembly” disclosed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the suction assembly" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a suction conduit connected at an input end thereof to receive water from a pan outlet of the drip pan” and “a suction pump connected at a suction port of the suction assembly to an output end of each suction conduit and operative to draw drip water from each drip pan through each of the suction conduits and deposit the drip water into a collector”. However, it is unclear what the metes and bounds of the claim are. It is unclear what input end the suction conduit is connected to. Furthermore, it is unclear how the suction pump is connected to each suction conduit allowing it to draw drip water from each of the drip pan before sending the collected drip water to the collector. The specification and drawings fail to illustrate this type of arrangement. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Regarding claim 9, the term “desired location” is a relative term which renders the claim indefinite. The term “desired location” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders claim 9 indefinite because it is unclear what “desired location” is. See MPEP § 2173.05(d).
Claim 11 recites “connecting an input end of a suction conduit to receive drip water collected in each remote cooling unit; and providing a suction at an output end of the suction conduit and drawing drip water from each remote cooling unit into a collector”. However, it is unclear what the metes and bounds of the claim are. It is unclear how the suction conduit is connected to each remote cooling unit allowing drip water to be collected from each remote cooling unit. The specification and drawings fail to illustrate this type of arrangement. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 13 recites the limitations “a suction conduit connected at an input end thereof to receive drip water from the remote cooling unit” and claim 11 recites “connecting an input end of a suction conduit to receive drip water collected in each remote cooling unit” which render claim 13 indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 15 recites the limitations “connect the pan outlet to the input end of the corresponding suction conduit when a level of the drip water in the drip pan rises to a selected level that is above the pan outlet” and claim 14 recites “allowing drip water in the drip pan to rise to a selected level” which render claim 15 indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
	Claims 2-8, 10-11, 14, and 16-17 have been rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgault et al. (US20050217484A1, herein after referred to as Bourgault) in view of Popelka et al. (US5271237, herein after referred to as Popelka).
Regarding claim 1, Bourgault teaches a cooling system (portable apparatus 1 Fig. 1) comprising: a chiller (fluid chiller 8 Fig. 1) operative to remove heat from a cooling liquid (cool fluid paragraph [0020]) passing through the chiller from a chiller inlet (return valve 32 Fig. 1 and paragraph [0024]) to a chiller outlet (see below annotated Fig. of Bourgault); a plurality of remote cooling units (heat exchanger unit 10 Fig. 1), each remote cooling unit comprising: a heat exchanger coil (fluid coil 12 Fig. 3) and a fan (fan 14 Fig. 3) operative to blow air (air stream 16 Fig. 3 and paragraph [0021]) through the heat exchanger coil; a drip pan (drip pan 46 Fig. 3) configured to receive drip water (paragraph [0036]) that condenses on an exterior of the heat exchanger coil (paragraph [0036]); a cooling conduit (outbound conduit 26 Fig. 1) adapted for connection to the chiller outlet and a coil inlet (paragraph [0024]) of the heat exchanger coil; a return conduit (return conduit 26 Fig. 1) adapted for connection to the chiller inlet and a coil outlet (paragraph [0024]) of the heat exchanger coil; a liquid pump (cool pump 9 Fig. 1) operative to circulate the cooling liquid through the chiller and from the chiller outlet to each remote cooling unit and back to the chiller inlet (paragraph [0023]).

    PNG
    media_image1.png
    590
    748
    media_image1.png
    Greyscale

Bourgault teaches the invention as described above but fails to explicitly teach a suction conduit connected at an input end thereof to receive water from a pan outlet of the drip pan; and a suction pump connected at a suction port of a suction assembly to an output end of each suction conduit and operative to draw drip water from each drip pan through each of the suction conduits and deposit the drip water into a collector.
However, due to indefiniteness, Popelka teaches a suction conduit (fan coil conduit 52A Fig. 1) connected at an input end (lower assembly 86 Fig. 3) thereof to receive water from a pan outlet (drain hole 102 Fig. 4) of the drip pan (pan 48A Fig. 2 which corresponds to the drip pan of Bourgault); and a suction pump (pump 68 Fig. 1) connected at a suction port (check valve 66 Fig. 5) of a suction assembly (tank 58 and fan coil conduit 52A Fig. 1) to an output end (see below annotated Fig. of Popelka) of each suction conduit and operative to draw drip water from each drip pan through each of the suction conduits and deposit the drip water (Col. 5 lines 55-60) into a collector (tank 58 Fig. 5) to remove condensate water from the fan coil.

    PNG
    media_image2.png
    599
    676
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the system of Bourgault to include “a suction conduit connected at an input end thereof to receive water from a pan outlet of the drip pan; and a suction pump connected at a suction port of a suction assembly to an output end of each suction conduit and operative to draw drip water from each drip pan through each of the suction conduits and deposit the drip water into a collector” in view of the teachings of Popelka to remove condensate water from the fan coil.
Further, it is understood, claim 1 includes an intended use recitation, for example “…adapted to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein each cooling conduit is insulated (paragraph [0024] of Bourgault).
Regarding claim 5, the combined teachings teach wherein each of the remote cooling units (fan coil 46A-C Fig. 1 of Popelka which correspond to the remote cooling units of Bourgault) comprises a float operated valve (valve float 50A Fig. 3 of Popelka) on the corresponding drip pan, wherein the float operated valve is operative to open the pan outlet when a level of the drip water (Col. 8 lines 28-46 of Popelka) in the drip pan rises to a selected level (pump activation level 134 Fig. 4 of Popelka) that is above the pan outlet.
Further, it is understood, claim 5 includes an intended use recitation, for example “…operative...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, the combined teachings teach wherein the float operated valve is operative to close the pan outlet before the level of the drip water falls to a level where the pan outlet is exposed to the atmosphere (it is understood that float 50A disclosed by Popelka operates in the same manner since in the open state, it only permits condensate water to flow and not air see Col. 5 lines 21-35 of Popelka).
Regarding claim 7, the combined teachings teach wherein the suction pump operates at all times when at least one pan outlet is open (Col. 8 lines 28-46 of Popelka), and comprising a sensor (sensor 132 Fig. 4 of Popelka) operative to turn off the suction pump when all pan outlets are closed (Col. 8 lines 28-46 of Popelka).
Regarding claim 11, Bourgault teaches a method of providing cooling (paragraph [0011] to a plurality of neighboring enclosures (temporary structures at a camp site paragraph [0011]), the method comprising: providing a chiller (fluid chiller 8 Fig. 1) operative to remove heat from a cooling liquid (cool fluid paragraph [0020]) passing through the chiller from a chiller inlet(return valve 32 Fig. 1 and paragraph [0024])  to a chiller outlet (see below annotated Fig. of Bourgault); providing a remote cooling unit (heat exchanger unit 10 Fig. 1) in each enclosure (paragraph [0011]), each remote cooling unit comprising a heat exchanger coil (fluid coil 12 Fig. 3); circulating the cooling liquid through the chiller and from the chiller outlet through the heat exchanger coil of each remote cooling unit and back to the chiller inlet (paragraph [0023]); in each remote cooling unit, collecting drip water (paragraph [0036]) that condenses on an exterior (Fig. 3 and paragraph [0036]) of each heat exchanger coil.

    PNG
    media_image3.png
    386
    489
    media_image3.png
    Greyscale

Bourgault teaches the invention as described above but fails to explicitly teach connecting an input end of a suction conduit to receive drip water collected in each remote cooling unit; and providing a suction at an output end of the suction conduit and drawing drip water from each remote cooling unit into a collector.
However, Popelka teaches connecting an input end (lower assembly 86 Fig. 3) of a suction conduit (fan coil conduit 52A Fig. 1) to receive drip water (condensate flow path Col.5 lines 21-35) collected in each remote cooling unit (fan coils 46A-C Fig. 1 which correspond to the remote cooling unit of Bourgault); and providing a suction (vacuum Col. 7 lines 23-34) at an output end (see below annotated Fig. of Popelka) of the suction conduit and drawing drip water from each remote cooling unit into a collector (tank 58 Fig. 1 and Col.8 lines 38-46) to remove condensate water from the fan coil.

    PNG
    media_image2.png
    599
    676
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Bourgault to include “connecting an input end of a suction conduit to receive drip water collected in each remote cooling unit; and providing a suction at an output end of the suction conduit and drawing drip water from each remote cooling unit into a collector” in view of the teachings of Popelka to remove condensate water from the fan coil.
Regarding claim 12, the combined teachings teach comprising circulating the cooling liquid through the chiller and from the chiller outlet to the heat exchanger coil of each remote cooling unit (paragraph [0023] of Bourgault) by connecting a conduit assembly (conduits 26 and 28 Paragraph [0024] and Fig. 1 of Bourgault) between the chiller and each remote cooling unit.
Claims 3-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgault in view of Popelka and in further view of Morgan (US5284204).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein for each remote cooling unit, the cooling conduit, the return conduit, and the suction conduit are enclosed together in a conduit cover.
However, Morgan teaches wherein for each remote cooling unit (fan coil units 28 Fig. 1 correspond to the remote control units of Bourgault), the cooling conduit (conduit 26 Fig. 1), the return conduit (conduit 40 Fig. 1), and the suction conduit (corresponds to the suction conduit of Bourgault) are enclosed together in a conduit cover (cable 100 Fig. 2) to improve system efficiency (Col. 4 lines 47-65).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the system of the combined teachings to include “wherein for each remote cooling unit, the cooling conduit, the return conduit, and the suction conduit are enclosed together in a conduit cover” in view of the teachings of Morgan to improve system efficiency.
Regarding claim 4, the combined teachings teach wherein the conduit cover is wrapped around the cooling conduit, the return conduit, and the suction conduit (Fig. 2 of Morgan).
Regarding claim 13, the combined teachings teach wherein the conduit assembly comprises: a cooling conduit (outbound conduit 26 Fig. 1 of Bourgault) connected between the chiller outlet and a coil inlet (paragraph [0024] and Fig. 1 of Bourgault) of the heat exchanger coil; a return conduit (return conduit 26 Fig. 1 of Bourgault) connected between the chiller inlet and a coil outlet (paragraph [0024] and Fig. 1 of Bourgault) of the heat exchanger coil; the suction conduit connected at an input end (lower assembly 86 Fig. 3) thereof to receive drip water from the remote cooling unit (condensate flow path Col.5 lines 21-35 of Popelka).
The combined teachings teach the invention as described above but fail to explicitly teach a conduit cover enclosing the cooling conduit, the return conduit, and the suction conduit.
However, Morgan teaches a conduit cover (cable 100 Fig. 2) enclosing the cooling conduit (conduit 26 Fig. 1), the return conduit (conduit 40 Fig. 1), and the suction conduit (corresponds to the suction conduit of Bourgault) to improve system efficiency (Col. 4 lines 47-65).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify method of the combined teachings to include “a conduit cover enclosing the cooling conduit, the return conduit, and the suction conduit” in view of the teachings of Morgan to improve system efficiency.
Regarding claim 14, the combined teachings teach comprising, in each remote cooling unit, collecting drip water in a drip pan (pan 48A Fig. 2 of Popelka) and allowing drip water in the drip pan to rise to a selected level (pump activation level 134 Fig. 4 of Popelka) before connecting the input end of the corresponding suction conduit to the drip pan (Col. 8 lines 28-46 of Popelka).
Further, it is understood, claim 14 includes an intended use recitation, for example “…allowing...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, the combined teachings teach wherein, in each remote cooling unit, a pan outlet (drain hole 102 Fig. 4 of Popelka) of the drip pan is connected to the input end of the corresponding suction conduit through a float valve (valve float 50A Fig. 3 of Popelka), and wherein the float valve is operative to open and connect the pan outlet to the input end of the corresponding suction conduit when a level of the drip water (Col. 8 lines 28-46 of Popelka) in the drip pan rises to the selected level that is above the pan outlet (Col. 8 lines 28-46 of Popelka).
Further, it is understood, claim 15 includes an intended use recitation, for example “…operative to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 16, the combined teachings teach comprising ceasing to provide a suction (a vacuum in Col. 8 lines 38-41 of Popelka) at the output end of the suction conduit when the float valve in each of the remote cooling units is closed (Col. 8 lines 28-46 of Popelka).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bourgault in view of Popelka, and in further view of Reinolds (US20150048034A1).
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein the suction pump comprises a timer operative to periodically start the suction pump.
However, Reinolds teaches wherein the suction pump (suction pump 18 Fig. 3) comprises a timer (timer 27 Fig. 3) operative to periodically start the suction pump (paragraph [0017]) to operate the pump at chosen time intervals.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the system of the combined teachings to include “wherein the suction pump comprises a timer operative to periodically start the suction pump” in view of the teachings of Reinolds to operate the pump at chosen time intervals.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgault in view of Popelka, and in further view of Mann, III et al. (US20090108128A1, herein after referred to as Mann).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach comprising a trailer.
However, Mann teaches comprising a trailer (cart 10 paragraph [0024] and Fig. 1) to provide mobility.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the system of the combined teachings to include “comprising a trailer” in view of the teachings of Mann to provide mobility.
Regarding claim 9, the combined teachings teach wherein the chiller and remote cooling units are placed on the trailer (corresponds to the trailer disclosed by Mann) for transport to a location (paragraph [0010] of Bourgault).
Regarding claim 17, the combined teachings teach transporting the chiller and remote cooling units to a location (paragraph [0010] of Bourgault) adjacent to the neighboring enclosures.
The combined teachings teach the invention as described above but fail to explicitly teach mounting the chiller and the remote cooling units on a vehicle.
However, Mann teaches mounting the chiller (generator air conditioner 10 Fig. 1) and the remote cooling units (correspond to the remote cooling units of Bourgault) on a vehicle (trailer paragraph [0024]) to provide mobility.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of the combined teachings to include “mounting the chiller and the remote cooling units on a vehicle” in view of the teachings of Mann to provide mobility.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bourgault in view of Popelka, and in further view of Hancock (US20150198340A1).
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach comprising a mist maker operative to transform the drip water in the collector into a mist directed to cool the chiller.
However, Hancock teaches comprising a mist maker (fluid distributor 111 Fig. 1) operative to transform the drip water (condensate paragraph [0040]) in the collector (fluid collection assembly 109 Fig. 1) into a mist (spray paragraph [0040]) directed to cool the chiller (outdoor unit 104 Fig. 1) to absorb and remove heat.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the system of the combined teachings to include “comprising a mist maker operative to transform the drip water in the collector into a mist directed to cool the chiller” in view of the teachings of Hancock to absorb and remove heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763